Exhibit 16.1 July 14, Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Calton, Inc. and Subsidiaries (the “Company”). We have read the Company’s disclosure set forth in Item 5 "Other Information" of the Company’s Quarterly Report on Form 10-Q dated July 14, 2008 (the “Quarterly Report”) and are in agreement with the disclosure in the Quarterly Report, insofar as it pertains to our firm. Sincerely, /s/ Aidman, Piser & Company, P.A.
